Exhibit 10.25
December 19, 2008
John C. Hope, III
c/o Whitney Holding Corporation
228 St. Charles Avenue
New Orleans, LA 70130
Dear Mr. Hope,
          Whitney Holding Corporation (the “Company”) anticipates entering into
a Securities Purchase Agreement (the “Participation Agreement”), with the United
States Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”). If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.
          For the Company to participate in the CPP and as a condition to the
closing of the investment contemplated by the Participation Agreement, the
Company is required to establish specified standards of incentive compensation
for its Senior Executive Officers and to make any necessary changes to its
compensation arrangements. The requirements of this Agreement shall apply to you
only if and for so long as both (1) you are deemed to be a Senior Executive
Officer of the Company, and (2) any debt or equity securities issued by the
Company under the CPP are held by Treasury (the “CPP Covered Period”). To comply
with these requirements, and in consideration of the benefits that you will
receive as a result of the Company’s participation in the CPP, you agree as
follows:

  (1)   No Golden Parachute Payments. The Company is prohibiting any Golden
Parachute Payment to you during any CPP Covered Period. To the extent any event
occurs during the CPP Covered Period that would otherwise trigger a Golden
Parachute Payment, you will be entitled to the lesser of (i) your rights under
the Benefit Plans (as defined below) and (ii) the maximum amount allowed under
Section 111(b)(2)(C) of EESA.     (2)   Recovery of Bonus and Incentive
Compensation. Any bonus and incentive compensation paid to you during a CPP
Covered Period is subject to recovery or “clawback” by the Company if the
payments were based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria.     (3)   Compensation
Program Amendments. Each of the Company’s compensation, bonus, incentive and
other benefit plans, arrangements and agreements (including golden parachute,
severance and employment agreements; collectively, “Benefit Plans”) with respect
to you is hereby amended to the extent necessary to give effect to provisions
(1) and (2).         In addition, the Company is required to review its Benefit
Plans to ensure that they do not encourage senior executive officers to take
unnecessary and excessive risks that threaten the value of the Company. To the
extent any such review requires revisions to any Benefit Plan with respect to
you, you and the Company agree to negotiate and effect such changes promptly and
in good faith.     (4)   Definitions and Interpretation. This letter shall be
interpreted as follows:

  •   “Senior Executive Officer” is used with same meaning as in subsection
111(b)(3) of EESA.     •   “Golden Parachute Payment” is used with same meaning
as in Section 111(b)(2)(C) of EESA.     •   “EESA” means the Emergency Economic
Stabilization Act of 2008 as implemented by guidance or regulation issued by the
Department of the Treasury and as published in the Federal Register on
October 20, 2008, as in effect on the date hereof.

 



--------------------------------------------------------------------------------



 



  •   The term “Company” includes any entities treated as a single employer with
the Company under 31 C.F.R. § 30.1(b) (as in effect on the effective date of the
Participation Agreement). If you are also delivering a waiver pursuant to the
Participation Agreement, and, as between the Company and you, the term
“employer” in that waiver will be deemed to mean the Company as used in this
letter.     •   The term “CPP Covered Period” shall be limited by, and
interpreted in a manner consistent with, 31 C.F.R. § 30.11 (as in effect on the
effective date of the Participation Agreement).     •   Provisions (1) and
(2) of this letter are intended to, and will be interpreted, administered and
construed to, comply with Section 111 of EESA (and, to the maximum extent
consistent with the preceding, to permit operation of the Benefit Plans in
accordance with their terms before giving effect to this letter).

  (5)   Miscellaneous. To the extent not subject to federal law, this letter
will be governed by and construed in accordance with the laws of the State of
Louisiana without regard to the provisions thereof that would apply the law of
any other State. This letter may be executed in two or more counterparts, each
of which will be deemed to be an original. A signature transmitted by facsimile
shall be deemed an original signature.

          The Company appreciates the concessions you are making and looks
forward to your continued leadership during these financially turbulent times.

          Very truly yours,    
 
        WHITNEY HOLDING CORPORATION    
 
       
By:
Name:
  /s/ Thomas L. Callicutt, Jr.
 
Thomas L. Callicutt, Jr.    
Title:
  Executive Vice President and Chief Financial Officer    

Intending to be legally bound, I agree
with and accept the foregoing terms.

     
/s/ John C. Hope, III
 
John C. Hope, III
   

 